Supreme Court of the United States
                              Office of the Clerk
                         Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202)479-3011
                                     April 20, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711


        Re:   Corkey Lamar Freeman
              v. Texas
              No. 14-9383
              (Your No. WR-77,067-03)


Dear Clerk:

     The petition for a writ of certiorari in the above entitled case was filed on
January 29, 2015 and placed on the docket April 20, 2015 as No. 14-9383.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Clayton Higgins
                                        Case Analyst




                                                                       RECEIVED IN
                                                               COURT OF CRIMINAL APPEALS


                                                                       APR 23 2015

                                                                   Abel Acosta, Clerk